MARTIN, J.
Offense, the unlawful possession of equipment for manufacturing intoxicating liquor; penalty, one year in the penitentiary.
The transcript in this case shows that notice of appeal was given January 20, 1930. The statement óf facts was not filed until' April 24, 1930, which was more than ninety days after motion for new trial was overruled and notice of appeal given. In this state of the record nothingl is presented for review, as the statement of facts is not entitled to consideration,
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals ,and approved by the court.